 



Exhibit 10.29



 



LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this "Agreement") is made and entered into as of the 17th
day of May, 2012, by and between HS Real Company, LLC, a Delaware limited
liability company ("Lender"), First Choice Medical Group of Brevard, LLC, a
Delaware limited liability company ("Borrower").

 

WITNESSETH:

 

WHEREAS, Borrower has requested that Lender make available to Borrower a loan in
the amount of ONE HUNDRED THOUSAND DOLLARS ($100,000.00) (the "Loan") for the
purpose of financing the general corporate purposes of the Borrower.

 

WHEREAS, Lender is willing to extend such credit to Borrower under he terms and
conditions herein set forth.

 

WI-TEREAS, Borrower and Lender wish to enter into this Agreement in order to set
forth the terms and conditions of the Loan.

 

NOW, TI-JEREFORE, in consideration of the premises and covenants contained
herein, Borrower and Lender do hereby agree as follows:

 

ARTICLE I
LOAN DOCUMENTS

 

Prior to or simultaneously with the execution of this Agreement, Borrower shall
execute and deliver, or cause to be executed and delivered, to Lender the
following documents (hereinafter collectively and together with this Agreement
referred to as "Loan Documents"), all in a form reasonably satisfactory to
Lender:

 

1.          Note. A Note (the "Note") of even date herewith, made payable to
Lender, in the principal amount of ONE HUNDRED THOUSAND DOLLARS ($100,000.00).
All of the terms and provisions of the Note shall be satisfactory to Lender and
Borrower.

 

2.          Guaranties. A Guaranty Agreement executed by First Choice Healthcare
Solutions, Inc. a Delaware corporation ("FCHS"), and FCJD Medical, Inc., a
Delaware corporation ("FCID"), securing the Note, and a Guaranty Agreement
executed by Christian C. Romandetti ("Romandetti") securing the Note.

 

3.          Other Documents. Such other documents as may be reasonably required
by Lender in connection with the Loan.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower hereby represents and warrants to Lender as follows:

 

1.          Organization, Good Standing, and Due Qualification. Borrower is a
limited liability company duly organized, validly existing, and in good standing
in the State of Delaware and is validly existing, duly qualified and authorized
to conduct business and in good standing in all states and jurisdictions in
which Borrower does business as required by law.

 

 

 

 

2.          Power and Authority. The execution, delivery, and performance by
Borrower of the Loan Documents have been duly authorized by all necessary
company action, as applicable, and do not and will not (1) require any consent
or approval of the members of Borrower; (2) contravene the Borrower's operating
agreement; (3) violate any provision of any law, rule, regulation (including,
without limitation, Regulations U and X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination, or
award presently in effect having applicability to Borrower; (4) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease, or instrument to which Borrower is a
party or by which it or any of its properties may be bound or affected; (5)
result in, or require, the creation or imposition of any lien, upon or with
respect to any of the properties now owned or hereafter acquired by Borrower; or
(6) cause Borrower to be in default under any applicable law, rule, regulation,
order, writ, judgment, injunction, decree, determination, award, indenture,
agreement, lease, or instrument. The undersigned officer or agent of Borrower is
authorized to execute, on behalf of Borrower, this Agreement and all of the
other Loan Documents.

 

3.          Validity of Loan Documents. The Loan Documents constitute valid and
binding obligations of the Borrower, enforceable against Borrower in accordance
with their terms.

 

4.          Conflicting Transactions of Borrower. The consummation of the
transactions hereby contemplated and the performance of the obligations of the
Borrower under and by virtue of the Loan Documents will not result in any breach
of, or constitute a default under, any mortgage, security deed, deed of trust,
lease, bank loan or credit agreement, or other instrument to which Borrower is a
party or by which Borrower may be bound or affected.

 

5.          Pending Litigation. Except as specifically set forth below in this
paragraph, there are no actions, suits, or proceedings pending against Borrower
involving the validity or enforceability of any of the Loan Documents, at law or
in equity, or before or by any governmental authority, except actions, suits and
proceedings which are fully covered by insurance or which, if adversely
determined, would not substantially impair the ability of Borrower to perform
each and every one of its obligations under and by virtue of the Loan Documents;
and to Borrower's knowledge, Borrower is not in default with respect to any
order, writ, injunction, decree, or demand of any court or any governmental
authority.

 

6.          Financials and SEC Reportings. FCHS, FCID and Romandetti (and any
publicly traded affiliates) are fully compliant with all Securities and Exchange
Commission financial and reporting requirements.

 

7.          Brokerage Commissions. There are no brokerage commissions due in
connection with the transaction contemplated hereby. Borrower agrees to and
shall indemnify Lender from any liability, loss, cost, damage, claim or expense
arising by reason of any such brokerage commissions. This provision shall
survive the repayment of the Loan made in connection herewith and shall continue
in full force and effect so long as the possibility, of such liability, loss,
cost, damage, claim or expense exists.

 

8.          Accuracy of Information. Lender's commitment to make the Loan is
based on the accuracy of the Borrower's representations and statements. Neither
this Loan Agreement nor any documents, financial statements, credit information,
certificate or statement required herein to be furnished to Lender contains any
untrue statement of a fact or omits to state a fact material to this Loan
Agreement or to Lender's decision to enter into this Loan Agreement or to make
the Loan. Lender shall have the option to declare this Loan Agreement to be
breached if there shall have been any material misrepresentation, misstatement,
omission or any material error in any statement, document or other submission
delivered to Lender, or if there shall have been a material adverse change in
the status of facts submitted to Lender, or if Borrower becomes insolvent or
bankrupt.

 

9.          Set-Offs. Borrower has no defenses, counterclaims or set-offs with
respect to any Loan proceeds disbursed or to be disbursed or otherwise advanced
or to be advanced hereunder.

 

 

 

 

 

1.0. Continuation and Investigation. The warranties and representations
contained herein shall be and remain true and correct so long as any of the
Borrower's obligations hereunder have not been satisfied, or so long as part of
the Loan shall remain outstanding. All representations, warranties, covenants
and agreements made herein or in any certificate or other document delivered to
Lender by or on behalf of Borrower pursuant to or in connection with this
Agreement shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf, and shall
survive the making of any or all of the Loan disbursements contemplated hereby.

 

ARTICLE III
COVENANTS OF BORROWER

 

Borrower hereby covenants and agrees with Lender as follows:

 

1.          Loan Agreement. Borrower will duly and punctually perform, observe
and comply with all of the terms, provisions, conditions, covenants and
agreements on Borrower's part to be performed, observed and complied with
hereunder and under the Loan Documents and any other documents and instruments
executed and delivered by Borrower to Lender in connection herewith. Borrower
will not suffer or permit any Event of Default (hereinafter defined) to exist
hereunder or thereunder.

 

2.          Expenses. Borrower agrees to pay all costs of closing the Loan
contemplated hereunder and all reasonable expenses of Lender with respect
thereto, including but not limited to reasonable attorneys' fees and documentary
stamps.

 

3.          Taxes and Other Claims. Borrower covenants that Borrower and its
affiliates will duly pay or discharge all taxes or other claims which may become
a lien on any of Borrower's property or assets, excepting to the extent that
such items are being appropriately contested in good faith (in which case an
adequate reserve for payment shall be maintained).

 

4.          Compliance with Law. Borrower will comply in all material respects
with all applicable federal, state and local laws, rules, regulations and
ordinances.

 

5.          Adverse Actions. Borrower will notify Lender in writing immediately
upon acquiring knowledge of the occurrence of any of the following: (i) the
institution of any lawsuit or administrative proceeding that would reasonably be
expected to have a material adverse effect on Borrower; (ii) a material adverse
change on the financial condition or business of Borrower; or (iii) any Event of
Default hereunder or any default under any other agreement to which the Borrower
is bound.

 

6.          Financial Statements and Records. Until payment in full of principal
and accrued interest under the note, Borrower covenants and agrees to, with
reasonable promptness, deliver such financial or other data in reasonably the
same form as it is maintained by Borrower and reasonably satisfactory to Lender
as the Lender may reasonably request, provided, that Borrower has a reasonable
time to produce such information. The Lender is hereby authorized to deliver a
copy of any financial statements or any other information relating to the
business operations or financial condition of Borrower which may be furnished to
it or come to its attention pursuant to this Agreement or otherwise, to any
regulatory body or agency having jurisdiction over the Lender or to any person
which shall, or shall have the right or obligation, to succeed to all or any
part of the Lender's interest in the Note or other Loan Documents.

 

 

 

 

 

 

 

ARTICLE V
INDEMNIFICATION

 

Borrower hereby agrees to indemnify and defend Lender and its affiliates,
officers, directors, employees, attorneys and agents from any and all losses,
liabilities, claims, damages, penalties, judgments, costs and expenses
(including attorneys' fees) to which any of them may become subject which are
asserted by third parties and directly or indirectly arise from or relate to (i)
the negotiation, execution, delivery, performance, administration or enforcement
of any of the Loan Documents; (ii) any breach by Borrower of any representation,
warranty, covenant or other agreement contained in this Agreement or any of the
Loan Documents; or (iii) any investigation, litigation, or other proceeding,
including, without limitation, any threatened investigation, litigation or other
proceeding relating to any of the foregoing.

 

ARTICLE VI
EVENTS OF DEFAULT

 

An occurrence of any of the following events shall constitute an "Event of
Default" hereunder entitling Lender to the remedies set forth in the Note: (i)
failure by Borrower to pay the principal or interest under the Loan Documents
when due; (ii) failure by Borrower to pay any other amount owed under the Loan
Documents within ten (10) days after written notice from Lender thereof, (iii)
breach of any covenants of Borrower under the Loan Documents which is not cured
within thirty (30) days after written notice from Lender thereof; (iv) any
representation or warranty of Borrower under the Loan Documents is false in any
material respect thereof when made and not thereafter cured within ten (10)
days; (v) default by Borrower of any other agreement with Lender which has not
been cured within the time period set forth therein; (vi) failure by Borrower to
pay amounts owed to any creditor other than Lender under a written agreement
calling for payment of money, provided that the applicable notice and/or grace
period in such written agreement have expired; (vii) bankruptcy or insolvency
(whether voluntary or involuntary) of Borrower; (viii) dissolution, liquidation,
merger, consolidation, termination or suspension of business of Borrower; (ix) a
change in control materially adversely affecting Borrower; (x) a reasonable
determination by Lender of the occurrence of a material adverse change in the
financial condition of Borrower; (xi) the sale of all or substantially all of
the assets of Borrower other than in the ordinary course of business; or (xii) a
default by Borrower or any of its affiliates under that certain Billing and
Collection Agreement, dated as of December 9"', 2011, by and among Lender,
Medtrx Collection Services, LLC, FCID of Florida, Inc., and Borrower.

 

ARTICLE VII
GENERAL CONDITIONS

 

The following conditions shall be applicable throughout the tern of this
Agreement:

 

1.          Rights of Third Parties. All conditions of the obligations of Lender
hereunder, including the obligation to make advances, are imposed solely and
exclusively for the benefit of Lender, its successors and assigns, and no other
person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make advances in the absence of strict compliance with any or all thereof, and
no other person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by Lender at any time if in its sole discretion it deems it desirable to do so.

 

2.          Relationship of Parties. The Loan Documents provide for the making
of a loan by Lender, in its capacity as a lender, to Borrower, in its capacity
as borrower, and for the payment of interest and repayment of principal by
Borrower to Lender. The provisions in the Loan Documents are intended solely for
the benefit of Lender to protect its interests as a lender in assuring payments
of interest and repayment of principal, and nothing contained in the Loan
Documents shall be construed as creating any joint venture, agency, or other
relationship between the parties other than as explicitly and specifically
stated in this Agreement.

 

 

 

 

 

3. Evidence of Satisfaction of Conditions. Any condition of this Agreement which
requires the submission of evidence of the existence or nonexistence of a
specified fact or facts implies as a condition the existence or nonexistence, as
the case may be, of such fact or facts, and Lender shall at all times be free
independently to establish to its reasonable satisfaction such existence or
nonexistence.

 

3.          Notice. All notices and other communications provided for or
permitted in the Loan Documents shall be given or made in writing and will be
deemed to have been duly given upon confirmed receipt or refusal of receipt if
sent by certified mail, return receipt requested or by overnight delivery by
nationally recognized courier to the intended recipient at the address specified
on the signature pages hereof; or, as to any party at such other address as
shall be designated by such party in a notice to the other party given in
accordance with this paragraph; provided however, that notice of a change of
address shall only be effective upon actual receipt of such notice by the
recipient.

 

4.          Assignment. Lender shall have the unconditional right to assign all
or any part of its interest hereunder to any third parties, but Borrower may not
assign this Agreement or any of its rights or obligations hereunder without the
prior written consent of Lender.

 

5.          Successors and Assigns Included in Parties. Whenever in this
Agreement one of the parties hereto is named or referred to, the heirs, legal
representatives, successors, and assigns of such parties shall be included, and
all covenants and agreements contained in this Agreement by or on behalf of
Borrower or by or on behalf of Lender shall bind and inure to the benefit of
their respective heirs, legal representatives, successors and assigns whether so
expressed or not.

 

6.          Headings. The headings of the sections, paragraphs and subdivisions
of this Agreement are for the convenience of reference only, are not to be
considered a part hereof and shall not limit or otherwise affect any of the
terms hereof.

 

7.          Invalid Provisions to Affect No Others. In fulfillment of any
provision hereof or any transaction related hereto at the time performance of
such provisions shall be due, shall involve transcending the limit of validity
prescribed by law, then ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity; and if any clause or provision herein
contained operates or would prospectively operate to invalidate this Agreement
in whole or in part, then such clause or provision only shall be held for naught
as though not herein contained, and the remainder of this Agreement shall remain
operative and in full force and effect.

 

8.          Number and Gender. Whenever the singular or plural number, masculine
or feminine, or neuter gender is used herein, it shall equally include the
other.

 

9.          Amendments. Neither this Agreement nor any provision hereof may be
changed, waived, discharged, or terminated orally, but only by instrument in
writing signed by all of the parties to this Agreement.

 

10.         Documentary Stamp Taxes, etc. Throughout the terns of the Loan,
Borrower shall be obligated to and shall pay all applicable docuinentaiy stamp
taxes required to be paid at any time on the Loan, whether on any original or
renewal promissory note or otherwise, together with any and all penalties due
thereon. Borrower, by the execution hereof, does hereby guarantee said prompt
payment. This provision shall in any event survive any payment of the Loan,
return of any promissory note evidencing the Loan or any guarantee of its
return.

 

 

 

  

11. Attorneys' Fees. Should any litigation arise between, among or involving any
of the parties concerning or arising out of this Agreement, including, but not
limited to, actions for damages, specific performance, declaratory, injunctive
or other relief, and whether at law or in equity, and including appellate and
bankruptcy proceedings as well as at the trial level, the prevailing party in
any such litigation or proceeding shall be entitled to recover reasonable
attorneys' fees and costs.

 

11.         Governing Law, Venue. This Agreement shall be governed by and
construed according to the laws of the State of New York without giving effect
to its conflict-of-law rules. The parties hereby agree to have all claims
arising under this Agreement and the Loan Documents heard in New York, New York.

 

12.         Limitation of Liability for Certain Damages. In no event shall
Lender be liable to Borrower on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business, or anticipated savings). Borrower hereby waives, releases, and agrees
not to sue upon any such claim for any special, indirect, consequential, or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

13.         Waiver of Demand for Jury Trial. Borrower waives to the fullest
extent permitted under the laws of the State of New York, any right, power or
privilege to demand a jury trial with respect to any and all issues arising out
of or in connection with the execution and/or enforcement of this Agreement.

 

14.         Counterparts: PDFs. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instruments. Delivery of an executed
signature page by facsimile or PDF shall be as effective as delivery of a
manually executed counterpart hereof.

 

[Signatures on Following Page]

 

 

 

 

IN WITNESS WHEREOF, Borrower and Lender have hereunto caused these presents to
be executed on the date first above written.

 

LENDER   BORROWER HS Real Company, LLC   First Choice Medical Group of Brevard,
LLC       /s/ Colin Halpern   /s/ Christian C. Romandetti By: Colin Halpern  
By: Christian C. Romandetti       Notice Address:   Notice Address: 1 Kalisa
Way, Suite 201   709 S. Harbor City Blvd., Suite 250 Paramus, New Jersey 07652  
Melbourne, Florida 32901

 



8

 

 